 


109 HRES 377 IH: Expressing the sense of the House of Representatives that the Government of the People’s Republic of China should adhere to internationally recognized health standards by prohibiting the use of antiviral medication to protect their livestock, and for other purposes.
U.S. House of Representatives
2005-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 377 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2005 
Mr. English of Pennsylvania submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Government of the People’s Republic of China should adhere to internationally recognized health standards by prohibiting the use of antiviral medication to protect their livestock, and for other purposes. 
 
Whereas an influenza outbreak poses an imminent threat to the lives of peoples of all nations; 
Whereas many migratory birds carry an avian form of influenza and oftentimes transmit the virus to chickens along their route; 
Whereas avian influenza may mutate to a form that affects humans and can be transmitted through the digestion of chicken meat; 
Whereas the United Nations Food and Agriculture Organization has recommended for several years that countries try to eradicate infectious animal diseases by slaughtering infected flocks and increasing safety measures on farms; 
Whereas World Health Organization officials have recommended for years that no antiviral medication be used to treat avian flu in farm animals because of the potential of the virus to mutate into strains that cannot be treated by antiviral medications; 
Whereas researchers in Hong Kong have reported that the H5N1 flu virus has been circulating in mainland China for at least eight years, and Chinese farms have suffered major outbreaks in 1997, 2001, and 2003; 
Whereas the Government of the People’s Republic of China did not seek the advice of any scientist, veterinarian, or contagious disease expert from any foreign country nor did they notify any foreign government of the H5N1 outbreaks which could have such an horrific impact on world health; 
Whereas the Government of the People’s Republic of China has ignored the advice of every international organization dedicated to the containment of disease, and encouraged their farmers to protect their chickens from the H5N1 flu virus by giving them the drug amantadine rather than taking simple steps to limit their contact with migratory birds; 
Whereas amantadine can no longer effectively treat people infected with the H5N1 flu virus because Chinese farmers, following the advice and assistance from the Government of the People’s Republic of China, immunized their chickens with amantadine, overexposing the antiviral medication to the H5N1 flu virus, allowing the virus to mutate into forms untreatable with amantadine; 
Whereas amantadine is the least expensive drug available in order to treat people infected with the flu virus; 
Whereas governments have the responsibility of protecting their citizens, not their poultry, against outbreaks of contagious, deadly diseases; 
Whereas the countries neighboring the People’s Republic of China, the developing nations of southeast Asia, can no longer afford to protect their citizens from the imminent threat of an influenza outbreak due to the ineffectiveness of amantadine; 
Whereas only the wealthiest nations of the world can afford to protect their citizens from a global influenza outbreak due to the ineffectiveness of amantadine; and 
Whereas a global influenza outbreak could be exponentially more lethal because all countries will have vastly decreased stockpiles of medications capable of treating people infected with influenza since the relatively inexpensive amantadine is no longer effective against the H5N1 flu virus: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the Government of the People’s Republic of China has endangered the lives of millions of people in every region of the world, and should adhere to internationally recognized health standards by prohibiting the use of antiviral medication to protect their livestock; and 
(2)the Government of the People’s Republic of China should no longer purposefully hide any pathogenic outbreaks or mutations that could be harmful to the global community, but should instead consult with experts from both within their government and outside their country to handle situations that could endanger millions of lives in the most appropriate and responsible manner. 
 
